Exhibit 10.2

8/15/13

FIRST AMENDMENT TO

HOTEL MASTER MANAGEMENT AGREEMENT

This FIRST AMENDMENT TO HOTEL MASTER MANAGEMENT AGREEMENT (this “First
Amendment”) is dated as of the 19 day of November, 2013, by and between ASHFORD
TRS CORPORATION, a Delaware corporation (“Lessee”), and REMINGTON LODGING &
HOSPITALITY, LLC, a Delaware limited liability company (successor-in-interest to
Remington Management, LP) (“Manager”).

RECITALS

WHEREAS, Lessee and Manager entered into that certain Hotel Master Management
Agreement dated effective as of August 29, 2003 (the “Management Agreement”);

WHEREAS, Lessee and Manager desire to amend the Management Agreement as
hereafter provided;

WHEREAS, capitalized terms appearing but not defined herein shall have their
respective meanings as set forth in the Management Agreement;

NOW THEREFORE, in consideration of the premises, the mutual promises and
covenants of the parties hereunder, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
that:

1. Definitions.

 

  A. Section 1.01 is amended by adding the following definitions:

“Budgeted HP” shall mean the House Profit as set forth in the Annual Operating
Budget for the applicable Fiscal Year, as approved by Lessee and Manager
pursuant to Article X hereof.

“House Profit” shall mean the actual house profit of the Premises determined
generally in accordance with the Uniform System of Accounts, consistently
applied and consistent with the determination thereof in the Annual Operating
Budget

“HP Test” shall have the meaning as set forth in Section 11.01B.

 

  B. The definition of “Targeted RevPAR Yield Penetration” in Section 1.01 is
amended and restated as follows:

“Targeted RevPAR Yield Penetration” shall mean, as to a Hotel, 80%.

 

  C. The definition of “Cash Management Agreements” in Section 1.01 is amended
and restated as follows:

“Cash Management Agreements” shall mean agreements, if any, entered into by
Lessee, Landlord and a Holder for the collection and disbursement of any Gross
Revenues, Deductions, Management Fees or excess Working

 

1



--------------------------------------------------------------------------------

Capital with respect to the applicable Premises, which constitute a part of the
loan documents executed and delivered in connection with any Hotel Mortgage by
Landlord.

2. Incentive Fee / House Profit.

 

  A. The first sentence of Section 11.01(B) is hereby amended and restated in
its entirety to read as follows:

The incentive fee (the “Incentive Fee”) shall be equal to the lesser of (i) one
percent (1%) of Gross Revenues for each Fiscal Year and (ii) the amount by which
the actual House Profit exceeds the Budgeted HP determined on a property by
property basis (“HP Test”).

 

  B. Section 11.02(A) is hereby amended and restated in its entirety to read as
follows:

Manager shall submit monthly, pursuant to Section 15.02, an interim accounting
to Lessee showing Gross Revenues, Deductions, House Profit, Gross Operating
Profit and Net Operating Income before Debt Service.

 

  C. Section 11.02(C) is hereby amended and restated in its entirety to read as
follows:

The Incentive Fee shall only be calculated and earned based upon the House
Profit achieving the required HP Test for any given Fiscal Year or a portion
thereof if the period of calculation cannot include the full period from
January 1 to December 31.

3. Costs; Benefit Plans; Self-Insurance. Section 9.02 is hereby amended and
restated in its entirety to read as follows:

 

  A.

Manager shall fix the employees’ terms of compensation and establish and
maintain all policies relating to employment, so long as they are reasonable and
in accordance with the Applicable Standards and the Annual Operating Budget.
Without limiting the foregoing, Manager may, consistent with the applicable
budgets, enroll the employees of the Hotel in pension, medical and health, life
insurance, and similar employee benefit plans (“Benefit Plans”) substantially
similar to plans reasonably necessary to attract and retain employees and
generally remain competitive. The Benefit Plans may be joint plans for the
benefit of employees at more than one hotel owned, leased or managed by Manager
or Manager Affiliate Entities. Employer contributions to such plans (including
any withdrawal liability incurred upon Termination of this Agreement) and
reasonable administrative fees (but without further markup by Manager), which
Manager may expend in connection therewith, shall be the responsibility of

 

2



--------------------------------------------------------------------------------

  Lessee and shall be a Deduction. The administrative expenses of any joint
plans will be equitably apportioned by Manager among properties covered by such
plan.

 

  B.

Manager may elect to enroll employees in a medical and health Benefit Plan that
is a self insured health plan (the “Plan”). The aggregate actual costs incurred
by Manager in operating and managing the Plan for a Plan year, including,
without limitation, the administration and payment of claims, costs and fees of
third party administration and gateway or reference pricing services, and
premiums for stop-loss insurance and reinsurance policies are referred to herein
as “Health Plan Costs”. Prior to the commencement of each Plan year, Manager
shall in good faith establish premium levels for employee individual and family
coverages based on relevant factors such as historic health service consumption
by members participating in the Plan, participation in wellness programs, and
the projected Health Plan Costs for the upcoming Plan year (the “Health Care
Premiums”). The amount of employer contribution to Health Care Premiums for each
employee at a Hotel shall be a Deduction for such Hotel, and Manager may
periodically draw down from Gross Revenues for the Hotel the amount of such
employer contribution to Health Care Premiums as same become payable under the
terms of the Plan. In addition, to the extent that Health Plan Costs for a Plan
year exceed Health Care Premiums collected for such Plan year, such excess shall
be allocated on a pro rata basis by Manager among the properties covered by the
Plan based on the number of members participating in the Plan, and to the extent
allocable to a Hotel shall be a Deduction for such Hotel (for which Manager may
periodically draw down from Gross Revenues for such Hotel). Manager shall
establish one or more accounts into which Health Care Premiums shall be
deposited and out of which Health Plan Costs shall be paid (collectively, the
“Plan Account”). Manager may utilize a single Plan Account to pool the Health
Care Premiums for all or any number of Hotels or properties covered by the Plan,
including properties not leased by Lessee or its designees. Upon implementation
of a Plan, Lessee shall initially fund into a separate reserve (the “Reserve
Account”) an aggregate cash amount equal to fifteen percent (15%) of the
estimated Health Plan Costs for the first Plan year allocable to all of the
Hotels leased by Lessee which are covered by the Plan (the “Plan Reserve”). The
Plan Reserve may pool the reserve funds collected pursuant to any similar
requirement contained in any other management agreement covering properties
covered by the Plan. Thereafter, Lessee shall be responsible to maintain the
level of the Plan Reserve in an amount not less than ten percent (10%) of the
estimated Health Plan Costs allocable to the Hotels for the then current Plan
year, as same may be adjusted from time to time during such Plan year (the
“Minimum Plan Reserve Balance”). Manager may transfer funds (a) from the Plan
Reserve to the Plan Account as reasonably necessary to maintain at all times
sufficient amounts in the Plan Account to pay Health Plan Costs allocable to the
Hotels when due and payable, and (b) from the Plan Account to the Plan Reserve
if Manager reasonably determines that the balance in the Plan Account (whether
by deposit of Health Care Premiums or transfers from the Plan Reserve) exceeds
that which is reasonably necessary to pay Health Plan Costs allocable to the
Hotels when due and payable. If at any time during any Plan year the balance in
the Plan Reserve

 

3



--------------------------------------------------------------------------------

  allocable to the Hotels falls below the Minimum Plan Reserve Balance,
including by reason of transfers of funds to the Plan Account or an increase in
the estimated Health Plan Costs allocable to the Hotels for the then current
Plan year (the “Reserve Shortfall”), Lessee shall deposit into the Reserve
Account the amount of the Reserve Shortfall within ten (10) days after receipt
of Manager’s written or emailed request therefore. If Lessee fails to timely
deposit the Reserve Shortfall, Manager shall have the right (in addition to
Manager’s other remedies under this Agreement) to draw down from Gross Revenues
for the Hotels the amount of the Reserve Shortfall. If Gross Revenues are not
sufficient to fund the Reserve Shortfall, Manager shall have the right to
withdraw the amount of the Reserve Shortfall from the Operating Accounts, the
Capital Improvement Reserves, Working Capital or any other funds of Lessee held
by or under the control of Manager for the Hotels. If at any time the balance in
the Plan Reserve exceeds twenty percent (20%) of the estimated Health Plan Costs
allocable to the Hotels for the then current Plan year, as same may be adjusted
from time to time during such Plan year, such excess amounts shall be returned
to Lessee. Manager may elect in connection with the Plan to make contributions
to health reimbursement accounts (HRA) or health savings accounts (HSA)
maintained for the benefit of employees (“HRA/HSA Fundings”). In the event
Manager makes HRA/HSA Fundings for employees at a Hotel, such HRA/HSA Fundings
shall not be considered Health Care Costs, but shall be a Deduction for such
Hotel and shall be treated hereunder in the same manner as other Employee Costs
and Expenses.

4. Employee Related Termination Costs; Contingency Period. Section 9.05 is
hereby amended to provide that Employee Related Termination Costs shall include
Health Plan Costs allocable to the Hotels that become payable under a Plan
following a Termination. Manager shall be entitled to hold the balance of funds
in the Plan Reserve to pay such Health Plan Costs as they become due for the
following periods of time (the “Contingency Period”): (a) six (6) months
following Termination with respect to Health Plan Costs relating to claims
incurred prior to Termination, and eighteen (18) months following Termination
with respect to COBRA liability (or such earlier date upon which there are no
employees electing COBRA coverage relating to such Termination) (the “Contingent
Costs”). In addition, in the event Manager reasonably determines that the
balance of funds in the Plan Reserve is not sufficient to cover Manager’s
estimate of Contingent Costs, Lessee shall deposit into the Plan Account on or
before the date of Termination or following a Termination, within ten (10) days
after receipt of Manager’s written request therefore, the amount that Manager
reasonably determines is sufficient to cover Manager’s estimate of Contingent
Costs (the “Contingent Shortfall”). If Lessee fails to timely deposit the
Contingent Shortfall, Manager shall have the right (in addition to Manager’s
other remedies under this Agreement) to draw down from Gross Revenues for the
Hotels the amount of the Contingent Shortfall. If Gross Revenues are not
sufficient to fund the Contingent Shortfall, Manager shall have the right to
withdraw the amount of the Contingent Shortfall from the Operating Accounts, the
Capital Improvement Reserves, Working Capital or any other funds of Lessee held
by or under the control of Manager for the Hotels. Following the expiration of
the Contingency Period for a Termination of this Agreement in its entirety, any
balance remaining in the Plan Reserve shall be returned to Lessee.

 

4



--------------------------------------------------------------------------------

5. Miscellaneous. The parties hereto further agree as follows:

a. Management Agreement. The Management Agreement, as hereby amended, is hereby
ratified and confirmed and shall continue in full force and effect.

b. Lessee and Manager Parties. Lessee executes this First Amendment on behalf of
itself and each Lessee Designee that is a party to the Management Agreement as
of the date hereof as a result of executing and delivering an Amendment (as
defined in Section XXVI of the Management Agreement) with respect to a Hotel.
Manager executes this First Amendment on behalf of itself and each Affiliate of
Manager that is a party to the Management Agreement as of the date hereof as a
result of executing and delivering an Amendment with respect to a Hotel.

c. Counterparts. This First Amendment may be executed in one or more
counterparts, all of which together shall constitute one and the same agreement.
Facsimile signatures shall be treated by the parties as original signatures
provided that the parties agree to exchange confirmatory original signatures of
facsimile documents.

[Signature pages to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

OWNER:

ASHFORD TRS CORPORATION

a Delaware corporation

By:  

/s/ David Kimichik

Name:   David Kimichik Title:   President MANAGER: REMINGTON LODGING &
HOSPITALITY, LLC A Delaware limited liability company By:  

/s/ Monty Bennett

Name:   Monty Bennett Title:   CEO

 

6